                      _,, IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                        NO. 5:12-CV-00493-M


 WILLIAM SCOTT DAVIS, JR.,                          )
                                                    )
         Plaintiff,                                 )
                                                    )                    ORDER
 V.                                                 )
                                                    )
                  ll
 J.F.D,, a minor,                                   )
 CHARLOTTE MITCHEL,                                 )
 WENDY KIRWAN,                          "           )
 NAOMIE LIVINGSTON,                                 )              ~

 JANE VOLLAND,                                      )
 BEYERL Y PERDUE,                                   )
 NANCY BERSON,                                      )
 ANTHONY HAL MORRJS,                                )
 RICHARD CROUTHARMEL,                               )
 SUSANF. VICK,                                      )
 REGINALD O'ROURKE,                                 )
 MELLONNEE KENNEDY,                                 )
 CARRIE FLATT,                                      )
 FONDA LYONS-COUSAR,                                )
 MARGARET HERTZLER, and                             )
 CHERYL HANES,                                      )
                                                    )
         Defendants.                                )


       Before the Court is a "Motion to Reopen Under Rule 60(b)(3)(4)(6), Rule 60(d)(1)(3)" filed

by Plaintiff on November 12, 2020 [DE 72]. The motion is handwritten on a single page and primarily

contains case citations;   the only argument presented states in its entirety: "Due process, substantive
and procedural due process violation pre-filing civil injunction void Davis v. Mitchel 5: 12-cv-493-

Fox all orders all judgments void. That the court has no discretion to decide whether or not to vacate
                          I                                          C


voidjud[g]ment. Want due process, and obtained by fraud and concealment, fraudulent fabrication."

       This case was closed on August 8, 2013 after the Court found Plaintiff's complaint to be
                                               '
frivolous. DE 45. The Fourth Circuit Court of Appeals affirmed the judgment on February 5, 2014.

                                                                               ·i
            Case 5:12-cv-00493-M Document 74 Filed 12/02/20 Page 1 of 2
DE 52. Thereafter, the Court 1.ssued a pre-filing injunction requiring that Plaintiff obtain authorization,
                              I




from the Court before filing any additional actions. DE 54. Plaintiff moved to reopen the case

pursuant to Fed. R. Civ. P. 60(b) on August 25, 2015; the Court denied the motion and directed the

Clerk of the Court "to not accept any new filings" in the case. DE 64. Plaintiff appe,aled that order

(in addition to others) and the Fourth Circuit affirmed on December 17, 2015. DE 69, 70.

       In accordance with th,e previous orders and judgments in this case, Plaintiff's motion is

DENIED.
                          .       J
        SO ORDERED this_±___ day of December, 2020.




                                                RICHARD E. MYERS II
                                                UNITED STATES DISTRICT JUDGE




                                                     2
            Case 5:12-cv-00493-M Document 74 Filed 12/02/20 Page 2 of 2
